Fitzsimons, J.
The order of the Supreme Court, dated May 12, 1891, declared the body execution issued against plaintiff to be void and unlawful.
Every person having anything to do with such a‘process is in law a wrongdoer, and liable for any damage done the injured person.
*201There is testimony in the case showing that the defendant McCrea was one of the persons connected with the issuance of said execution; therefore, he and all others having anything to do with the issuance of said execution were jointly and severally liable to plaintiff for any damage done him.
The testimony also establishes that the defendant Scofield had to do with the issuance of said execution; thus his liability is also established.
The judgment must be affirmed, with costs.
Hbwburgeb, J., concurs.
Judgment affirmed, with costs.